DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment of 11/10/2021 has been fully considered but is not deemed to render the claims allowable (with the exception of claim 11, which contains previously-allowed subject matter).

Regarding the first limitation added in the 11/10/2021 amendment:
Baranowski et al. (US 20160335037) teaches (abstract, paragraphs 0002, 0003, 0007, 0012, 0013, 0015, 0016, 0019, 0021, 0042, 0049, 0050, 0051 and in claim 26) that the two displays, the customer-facing display and the cashier-facing display, both can be touch screens.

Regarding the second limitation added in the 11/10/2021 amendment:
Baranowski et al. contemplates (para 0002) that the device may be a payment terminal. Baranowski et al. is silent on a card reader, but if the device is a transaction terminal as Baranowski et al. mentions (para 0002) then (as Kumar shows) a card reader would be an important component, for the motivation of enabling transactions.

Further, naturally, the second, customer display would be the display that a customer uses to facilitate such transactions.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baranowski et al. (US 2016/0335037) in view of Kumar (US 5,294,782).
Re claim 1: Baranowski et al. shows just the claimed configuration in figure 1 with a customer-facing screen and a cashier-facing screen, with a printer in between the two displays. Baranowski et al. contemplates (para 0002) that the device may be a payment terminal.
A CPU and memory are plainly part of such an electronic device.

Regarding the first limitation added in the 11/10/2021 amendment:
Baranowski et al. (US 20160335037) teaches (abstract, paragraphs 0002, 0003, 0007, 0012, 0013, 0015, 0016, 0019, 0021, 0042, 0049, 0050, 0051 and in claim 26) that the two displays, the customer-facing display and the cashier-facing display, both can be touch screens.

Regarding the second limitation added in the 11/10/2021 amendment:
Baranowski et al. contemplates (para 0002) that the device may be a payment terminal. Baranowski et al. is silent on a card reader, but if the device is a transaction terminal as Baranowski et al. mentions (para 0002) then (as Kumar shows) a card reader would be an important component, for the motivation of enabling transactions.
A transaction card is used for payment most conventionally in payment terminals (far more indeed than cash) and the default would be for such a payment terminal as Baranowski et al. contemplates to be cashless.
Further, naturally, the second, customer display would be the display that a customer uses to facilitate such transactions.


Re claim 2: See figure 1 of Baranowski et al.

Re claims 3 and 4: Baranowski et al.’s system is broadly a two-screen, handheld printing device that can be for a transaction terminal or for another use. Thus, documents printed could be financial, or not.

Re claim 6: See figure 1 of Baranowski et al.

Re claim 7: See figure 1 of Baranowski et al.

Re claims 8 and 9: A secure housing and secure memory would be expected to be standard for a financial transaction terminal.

Re claim 10: Baranowski et al. is silent on a card reader, but if the device is a transaction terminal as Baranowski et al. mentions (para 0002) then (as Kumar shows) a card reader would be an important component, for the motivation of enabling transactions.


Allowable Subject Matter
Claim 11 is allowed.

Claim 11 generally contains the subject matter of claim 5 restated in independent form, is allowed.

The prior art fails to teach or fairly suggest, in the context of the limitations of claim 1, the single body multifunction handheld electronic device, further comprising at least one sensor or accelerometer configured to determine if the single body multifunction handheld electronic device has been laid on a surface and, if so, to prevent the printer from printing documents until the single body multifunction handheld device is lifted and/or turned in a desired position.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876